Citation Nr: 0116958	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for revocation of a forfeiture action pursuant to 
VA law now codified at 38 U.S.C.A. 
§ 6103(a) (West 1991).   


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1942 to 
April 1945.  He died in line of duty in April 1945.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  In an August 1973 letter, VA's Compensation and Pension 
Service informed the appellant that she had forfeited her 
claims for VA benefits pursuant to 38 U.S.C.A. § 3503(a).  
The appellant submitted a notice of disagreement but failed 
to perfect her appeal by timely submitting a substantive 
appeal after VA issued the statement of the case.

2.  The evidence received since the August 1973 decision does 
not bear directly and substantially on the matter under 
consideration and is cumulative of evidence previously of 
record.  


CONCLUSIONS OF LAW

1.  The August 1973 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2000).  

2.  No new and material evidence has been received since the 
August 1973 decision to reopen the claim for revocation of 
the forfeiture action.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
provided notice as to the requirements to substantiate her 
claim in its June 2000 denial letter and August 2000 
statement of the case.  In addition, the appellant has 
provided written responses for her appeal but has not 
requested a hearing on the matter.  She has not described any 
evidence that should be secured in support of her claim.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In an August 1973 letter, VA's Compensation and Pension 
Service informed the appellant that she had forfeited her 
claims for VA benefits pursuant to 38 U.S.C. 
§ 3503(a).  She submitted a notice of disagreement in October 
1973 and VA issued a statement of the case in January 1974.  
However, the appellant failed to perfect her appeal by timely 
submitting a substantive appeal.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 U.S.C.A. § 20.302(b) (2000) 
(a substantive appeal is timely if it is received within one 
year of the date of notification of the denied claim, or 
within 60 days after the statement of the case was issued, 
whichever is later).  Therefore, the August 1973 decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  This 
provision applies to a claimant who has been the subject of a 
final decision declaring forfeiture of eligibility for VA 
benefits.  Trilles v. West, 13 Vet. App. 314, 325 (2000).    

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In this case, the forfeiture in question was accomplished 
pursuant to VA law now codified at 38 U.S.C.A. § 6103(a), 
which provides: 

Whoever knowingly makes or causes to be 
made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or 
in any way procures the making or 
presentation of a false or fraudulent 
affidavit, declaration, certificate, 
statement, voucher, or paper, concerning 
any claim for benefits under any of the 
laws administered by the Secretary 
(except laws pertaining to insurance 
benefits) shall forfeit all rights, 
claims, and benefits under all laws 
administered by the Secretary (except 
laws pertaining to insurance benefits).  

Therefore, in order to bear directly and substantially upon 
the specific matter under consideration, the evidence would 
have to address whether the appellant engaged in any of the 
actions set forth above. 

The evidence of record at the time of the August 1973 
decision consists of the veteran's service and service 
medical records, multiple written statements or affidavits 
from the appellant and other persons, reports of field 
examinations dated in march 1960, September 1971, November 
1971, and April 1972, multiple depositions of persons 
including the appellant, and the appellant's testimony from 
the October 1972 hearing.  In the August 1973 decision, VA 
determined that the appellant knowingly and intentionally 
furnished or caused to be furnished to VA materially false 
and fraudulent statements and evidence in support of her 
claim for death benefits as an unremarried widow of the 
veteran.   

Evidence received since the August 1973 decision consists of 
the appellant's statements dated in August 1976, and May 
1979, as well as her statements in the April 1999 claim, the 
July 2000 notice of disagreement, and April 2001 appeal; 
affidavits associated with the October 1973 notice of 
disagreement, and a death certificate for P.M.  

Upon a review of the evidence received since the August 1973 
decision, the Board finds that it is not new and material for 
purposes of reopening the appellant's claim.  Specifically, 
the Board finds that the evidence does not bear directly and 
substantially on the issue under consideration, i.e., whether 
the appellant provided or solicited false or fraudulent 
information concerning her claim for VA benefits.  

The 1973 affidavits from C.S. and D.N. and F.C. indicated 
that the appellant had been separated from P.M. since 1960.  
B.D. stated that the appellant had been separated from P.M. 
for years before 1964.    

In her August 1976 statement, the appellant asserts that P.M. 
abandoned her in 1970.  The May 1979 statement indicated that 
she did not live with P.M., who had abandoned her a long time 
ago.  In her April 1999 claim, she stated that she lived with 
P.M. from 1953 to 1960 and had two children with him.  She 
left him because he was arrogant and violent to her children.  
Similarly, in the July 2000 notice of disagreement, the 
appellant admitted that she and P.M., her common-law husband, 
had lived together but that he abandoned her in 1960.  The 
attached death certificate showed that P.M. died in February 
1999.  Finally, in the April 2001 substantive appeal, the 
appellant stated that she lived with P.M. for a very short 
time but did not marry him.  She asserted that persons who 
made statements against her were envious of her previous VA 
benefits.

Information as to the date or reason that the appellant ended 
her relationship with P.M. or as to the date of his death is 
not relevant to the question of whether the appellant 
provided false information in attempting to secure VA 
benefits.  Even if such information were relevant, the 
assertions as to the date of the separation were made in 
statements by the appellant and other persons in 1971 and are 
therefore cumulative of evidence previously of record.  The 
information is therefore not new and material.  Similarly, 
the generic assertion about statements against her is not 
relevant to the subject issue of the August 1973 decision, 
namely whether she provided or procured false information in 
support of her claim for VA benefits.      

Accordingly, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the August 1973 decision.  Therefore, the 
claim is not reopened and the appeal is denied.  38 U.S.C.A. 
§ 5108.  


ORDER

No new and material evidence has been received to reopen the 
claim for revocation of a forfeiture action pursuant to VA 
law now codified at 38 U.S.C.A. § 6103(a).  The appeal is 
denied.   
 


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

